Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is being considered by the examiner.
Drawings
The drawing submitted on 09/13/2019 is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, line 2 recites “radio” which spelling should be “ratio” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the support of the claim recitation of “computer readable media” found in [105] of the specification to include the both transitory and non-transitory media, “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms,…”. 
In treating the claim as a whole, Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 and 16-20 of U.S. Patent No. 11264014. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1-14 and 16-20 are broader than the patented claims 1-14 and 16-20, and thus anticipated the patented claims.
Claims 1 and 19-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 and 19-20 of co-pending Application No. 17/163713. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims 1 and 19-20 are broader than the patented claims 1 and 19-20, thus anticipated the co-pending application claim.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a filter bank configured to”, “a multi-band audio expander configured to”, “an audio output configured to” in claims 1-3, 5-6, 8-9; “an average power detector being configured to” in claim 7; “a silence detector configured to” in claims 10-12, and 14 “an instantaneous power detector configured to” in claim 13; a voice harmonics detector configured to” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al.(US 2019/0108837 A1)  in view of Verbeke et al.(US 2022/0246161 A1).

Regarding claim 1, Christoph et al. teach: An audio device with improved talker discrimination, the audio device comprising at least an audio input to receive a voice input signal; a filter bank, configured to provide a plurality of sub-band signals from the voice input signal ([0017] The processing of the captured audio signals may be performed in the time domain and/or the frequency domain or in a frequency sub-band regime. For this purpose, the microphone signal may be subjected to a Fourier transform, in particular, a fast Fourier transform, a Discrete Fourier transform or the like or to filtering by analysis filter banks for transforming the microphone signal into the frequency domain.); and an audio output, configured to provide a voice output ([0027] In one particular embodiment, the signal to be subtracted from the microphone signal may be determined from the output audio signal using an acoustic transfer function for the transfer of the audio signal from the at least one loudspeaker to the one or more microphones. [0028] The acoustic transfer function may in particular be determined in a calibration step prior to the detection of a speech signal by the use of reference signals output by the at least one loudspeaker of the voice command device and captured by the one or more microphones. [0029] The signal to be subtracted from the captured audio signals may then be determined by filtering the audio signal to be output via the at least one loudspeaker using a digital or analogue filter, which is characterized by the acoustic transfer function. By filtering the audio signal to be output via the at least one loudspeaker accordingly, any audio signal output via the at least one loudspeaker, whether speech signal or not, may be efficiently subtracted from the microphone signal, such that the remaining microphone signal ideally only comprises audio signals from external sources, i.e. not from the at least one loudspeaker, as for instance uttered by a human speaker and combined with a general background noise. From the remaining microphone signal, a speech signal may then be detected efficiently and reliably.).
Christoph et al. do not specifically teach:  a multi-band audio expander, arranged to receive at least a group of the sub-band signals and configured to conduct audio expansion on the group of sub-band signals to provide gain-controlled sub-band signals; and an audio output, configured to provide a voice output signal from at least the gain- controlled sub-band signals.
Verbeke et al. teach: a multi-band audio expander( sound modification application 122), arranged to receive at least a group of the sub-band signals and configured to conduct audio expansion (modify one or more frequency sub-bands) on the group of sub-band signals to provide gain-controlled (modified) sub-band signals ([0035] In particular, the sound modification application 122 may determine one or more characteristic frequency sub-bands for the sound based on the classification(s) of the sound. In some embodiments, a characteristic frequency sub-band of a sound classification indicates is a frequency range that is representative of, and contributes to the clarity of, sounds associated with the classification. [0036] In some embodiments, the sound modification application 122 may identify the characteristic frequency sub-bands for a classification by reference to information stored in sounds database 124. For example, the sound modification application 122 may acquire information indicating the characteristic frequency sub-bands from a sounds database 124. The sound modification application 122 then may modify the sound within the audio signal at the selected frequency sub-bands and generate an output audio signal that includes the modified sound, …[0043] In some embodiments, the sound modification application 122 may analyze the selected sound in the one or more audio signals, and optionally also the other sounds in the one or more audio signals and/or the one or more audio signals as a whole. The sound modification application 122 may use the analysis to determine and/or adjust the frequency sub-band to be selected for modification, in conjunction with or in lieu of determining the sub-band based on information obtained from sounds database 124. [0046] More generally, in various embodiments, the sound modification application 122 may make a sound more prominent or less prominent by any combination of: 1) modifying the sound across the entire frequency band of the sound (e.g., according to the techniques described above in conjunction with FIG. 2B); 2) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of the sound; and 3) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of one or more other sounds. For example, to make a first sound more prominent, the sound modification application 122 may simply amplify the first sound. As another example, the sound modification application 122 may amplify a certain frequency sub-band (e.g., the characteristic sub-band) of the first sound. As a further example, the sound modification application 122 may attenuate one or more frequency sub-bands (e.g., characteristic sub-bands) of one or more other sounds that perceptually compete with the first sound. As yet another example, the sound modification application 122 may modify one or more frequency sub-bands of the first sound in one direction and modify, in the opposite direction, one or more frequency sub-bands of one or more other sounds that perceptually compete with the first sound. Sound modification application 122 may select any combination of the above modifications described above based on the specific sounds included in the one or more audio signals. For example, if a sound to be made more prominent has a very low amplitude compared to the other sounds, then sound modification application 122 may amplify the sound across the entire frequency band of the sound, amongst the modifications that may be performed. ); and an audio output, configured to provide a voice output signal from at least the gain- controlled sub-band signals ([0049] After completing the modifications, the sound modification application 122 may generate a modified audio signal that includes the modified sounds 204 and 206. The sound modification application 122 may further cause the modified audio signal to be output to the user via audio output device(s) 156. For example, the sound modification application 122 transmits the modified audio signal to the audio output devices 156. ).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Christoph et al. to include the teaching of Verbeke et al. above in order to output a perceptually cleared an expected sound/signal from one or more captured sounds/signals from an environment through identifying and modifying the sub-bands of the expected sound/signal among the whole sub-bands of the captured signals.

Regarding claim 2: The audio device of claim 1, wherein the multi-band audio expander is configured for separate audio expansion on each of the group of sub-band signals (See Verbeke et al. [0046] teaching in the rejection of claim 1, where it teaches “ modify one or more frequency sub-bands of the first sound in one direction and modify, in the opposite direction, one or more frequency sub-bands of one or more other sounds that perceptually compete with the first sound).

Regarding Claim 3:  The audio device of claim 1, wherein the multi-band audio expander is configured with at least one of a configurable expansion threshold and a configurable expansion ratio (See rejection of claim 1 and Verbeke et al. [0044] After selecting the 3000 Hz sub-band for modification, the sound modification application 122 proceeds to modify the traffic sound 204 at the selected sub-band. In some embodiments, the sound modification application 122 modifies sounds using a parametric equalization technique. The sound modification application 122 obtains a center frequency and a bandwidth for the parametric equalization from the selected frequency sub-band, and determines a modification amount for the parametric equalization based on the slider control 208 as manipulated by the user. In some embodiments, the modification amount is a percentage of an upward or downward modification (e.g., percentage of increase or decrease of the amplitude) based on the position of the slider. In some other embodiments, the modification amount is an absolute amount of modification (e.g., a plus or minus amount of amplitude) based on the position of the slider. Accordingly, in FIG. 2C, the amplitude of a sub-band portion 214 of the traffic sound 204 is increased to the modified portion 216. ).

Regarding Claim 4: The audio device of claim 3, wherein at least one of the expansion thresholds and the expansion radio is configurable for each of the group of sub-band signals (See rejection of claim 3).

Regarding Claim 5: The audio device of claim 1, wherein the filter bank provides at least eight sub-band signals and wherein the multi-band audio expander conducts audio expansion on the at least eight sub-band signals ( See rejection of claim 1 and further the specific number of Sub-band signals are design choice).

Regarding Claim 6:The audio device of claim 1, wherein the filter bank is configured to provide one or more of the sub-band signals to match psychoacoustic bands (See rejection of Claim 1 and specifically Christoph et al. teaching [0021] Other methods, which may be used for detecting a speech signal in the microphone signal using speech recognition include, but are not limited to, power spectral analysis (FFT), linear predictive analysis (LPC), wherein a specific speech sample at a current time can be approximated as a linear combination of past speech samples and wherein the predictor coefficients are transformed to cepstral coefficients, perceptual linear prediction (PLP), which is based on the short term spectrum of speech and uses several psycho-physically based transformations, mel scale cepstral analysis (MEL), wherein the spectrum is warped according to the MEL scale and wherein cepstral smoothing is used to smooth the modified power spectrum, relative spectra filtering (RASTA) to compensate for linear channel distortions, which can be used either in the log spectral or cepstral domains, and energy normalization to compensate for variances in loudness, in the microphone recording as well as in the signal energy between different phoneme sounds. And See Verbeke et al. teaching for sub-bands signals of psychoacoustic bands as “a frequency sub-band that is specific to the sound”.).

Regarding Claim 9:The audio device of claim 1, wherein the multi-band audio expander is configured for gain smoothing (See rejection of claim 1, specifically Christoph et al. teaching “smoothing the modified power spectrum of the speech in [0021]”. ).

Regarding Claim 10: The audio device of claim 1, further comprising a silence detector (high-pass filter to block signal parts that are typically heavily overlaid by noise on the one hand and do not contain parts of the desired speech signal) connected with the multi- band expander, which silence detector is configured to control the multi-band audio expander when voice silence is determined (See rejection of Claim 1 and further Christoph et al. teaching of [0052] For calculating the signal-to-noise ratios, the captured and possibly beamformed audio signals may first be submitted to a high-pass filter to block signal parts that are typically heavily overlaid by noise on the one hand and do not contain parts of the desired speech signal. Optionally, a low-pass filter may be applied to block signal parts outside a typical speech spectrum. The background noise may then be estimated using a non-linear smoothing filter. Based on the processed audio signal and the estimated background noise signal, a signal-to-noise ratio can be calculated which can be compared with a predetermined signal-to-noise threshold. This comparison may be performed by the voice command device or the SaaS provider. By applying corresponding weights and/or phase shifts to the captured audio signals of a plurality of microphones, the signal-to-noise ratios of correspondingly beamformed signals with respect to the plurality of beamforming directions can be calculated. In one embodiment, the calculation is transformed into the spectral domain which allows application of much higher signal-to-noise thresholds as individual formants can be found in certain bins, which by far exceed the background noise level.).

Regarding Claim 15: The audio device of claim 1, further comprising a voice harmonics detector (VAD, [0018] of Christoph et al. teaching)connected with the multi-band expander, wherein the voice harmonics detector is configured to determine a fundamental sub-band signal from the group of sub-band signals that comprises a fundamental voice component; determine one or more harmonics sub-band signals from the group of sub-band signals that comprise harmonics voice components of the fundamental voice component; and control the multi-band expander so that one or more of expansion factor and expansion threshold of the one or more harmonics sub-band signals correspond to one or more of expansion factor and expansion threshold of the fundamental sub-band signal to link the attenuation in the fundamental sub-band signal to the attenuation in the one or more harmonics sub-band signals (See rejection of claim 1).
Regarding Claim16:  The audio device of claim 1, wherein the audio input comprises or is connectable to at least one microphone(See rejection of claim 1, specifically Christoph et al. teaching. ).

Regarding Claim17: The audio device of claim 1, wherein the audio device is a communication audio device(See rejection of claim 1, specifically Christoph et al. teaching of [0010] Each of the voice command devices may be provided as a standalone unit wherein the transceiver is operable to communicate over a network, in particular the Internet, for providing music, news and other audio information using voice control. And Verbeke et al, teaching of [0030] For example, in one embodiment, the computing device 102, the input devices 152, the audio input device 154, the audio output device 156, and optionally the display device 158, may be included in one device, such as a smartphone, a tablet computer, a user-wearable headset, headphones, and so forth.).

Regarding Claim18: The audio device of claim 1, wherein the audio device is a headset (See rejection of claim 1, specifically Verbeke et al. teaching of [0030] For example, in one embodiment, the computing device 102, the input devices 152, the audio input device 154, the audio output device 156, and optionally the display device 158, may be included in one device, such as a smartphone, a tablet computer, a user-wearable headset, headphones, and so forth.).

Regarding Claim19: A method of audio processing for improved talker discrimination, the method comprising providing a plurality of sub-band signals from a voice input signal; and conducting audio expansion on at least a group of the sub-band signals to provide gain- controlled sub-band signals (See rejection of claim 1).

Regarding Claim 20:  A computer-readable medium including contents that are configured to cause a processing device to conduct the method of claim 19 (See rejection of claim 1).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al.  in view of Verbeke et al. further in view of Savant (US 2009/0287489 A1).
Regarding Claim 7, Christoph et al. teach: The audio device of claim 1, further comprising voice input comprising sub-band signals of the group of sub-band signals and Verbeke et al. teach audio expander to modify  sub-band signals for output(See rejection of claim 1).
Christoph in view of Verbeke et al. do not teach: The audio device of claim 1, further comprising an average power detector, connected to the multi-band audio expander (DSP 212), the average power detector being configured to determine an average power for each sub-band signal of the group of sub-band signals.
Savant teaches: an average power detector, connected to the multi-band audio expander, the average power detector being configured to determine an average power for each sub-band signal of the group of sub-band signals ([0061] The audio processor 200 includes DSP 212' configured with an adaptable filter 300 adapted to provide more than one frequency selectivity profile. The DSP 212' also includes an audio signal analyzer 302. The audio signal analyzer 302 receives a pre-filtered sample of the digitized audio speech signal. The audio signal analyzer 302 performs a signal analysis of the speech signal to identify or determine one or more features, patterns, or characteristics of the speech signal. [0062] The signal analyzer 302 is coupled to a filter selector 304. Results of the signal analysis are forwarded to the filter selector 304, which is further coupled to the adaptable filter 300. The filter selector 304 provides an output to the adaptable filter 300, which is configured to alter a selectivity profile of the filter according to the received filter selector output. The filter selector 304 output can be used to select a particular filter from a number of different predetermined or prestored filters, each filter having a respective filter profile. Alternatively, or in addition, filter selector 304 output can be used to configure a reconfigurable adaptive filter 300. For example, the adaptive filter 300 can be changed or reconfigured according to one or more filter coefficients. In some embodiments, the filter selector 304 output provides the one or more filter coefficients to the adaptable filter 300, which changes its filter selectivity profile in response to the received coefficients. [0063] In some embodiments, the signal analyzer 302 includes a time-to-frequency converter 305, a spectrum tracker 306, and a signal characterizing module 307. The time-to-frequency converter 305 processes the digitized audio speech signal to produce a frequency spectrum representative of the speech signal. [0064] The resulting frequency spectrum can be divided into a number of sub bands by the spectrum tracker 306 The spectrum tracker can include a histogram of different frequency bands for multiple samples of the input signal. In an exemplary embodiment, an input frequency spectrum of about 100 Hz to about 4 kHz is divided into 13 frequency sub-bands, such that the spectral power levels can be determined for each of the individual sub bands. In some embodiments, each of the sub bands spans a substantially equal frequency range. Alternatively, or in additional, each of the sub bands can be determined to span an unequal frequency range. For example, each of the sub bands can be configured to span a respective portion of a logarithmic frequency scale. [0065] Power levels for each of the respective sub bands obtained by the time-to-frequency converter 305 can be stored or otherwise combined with previous results for the same respective sub bands. For example, an average power level can be determined for each sub band. With successive FFTs, previously stored average spectral power levels can be re-averaged considering successive values to maintain a current average value. By averaging multiple samples together, the spectrum tracker 306 generates and maintains an average power spectral density. The averaging can be performed over a limited number of samples, or continuously.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Christoph et al. in view of Verbeke et al. to include the teaching of Savant in order to perform a signal analysis of the speech signal to identify or determine characteristics correspond to a particular speaker’s voice.

Regarding Claim 8: The audio device of claim 7, wherein the multi-band audio expander is configured to conduct audio expansion on at least one of the group of sub-band signals when the average power of the respective sub-band signal corresponds to an expansion threshold  (filter profile corresponding coefficient) (See rejection of claim 7, specifically [0062] For example, the adaptive filter 300 can be changed or reconfigured according to one or more filter coefficients. In some embodiments, the filter selector 304 output provides the one or more filter coefficients to the adaptable filter 300, which changes its filter selectivity profile in response to the received coefficients.).

Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al.  in view of Verbeke et al. further in view of Savant et al. further in view of LIU et al. (US 2020/0058320 A1).

Regarding Claim 11, Christoph et al. in view of Verbeke et al. further in view of Savant teach:  The multi-band audio expander audio device of claim 10 comprising a silence detector (See rejection of claim 10) and an average power detector, connected to the multi-band audio expander, the average power detector being configured to determine an average power for each sub-band signal of the group of sub-band signals (See rejection of claim 7).
Christoph et al. in view of Verbeke et al. further in view of Savant do not teach: wherein the silence detector is configured to determine voice silence when the average power for each sub-band signal of the group of sub-band signals is below an average silence signal level.
LIU et al. teach: wherein the silence detector(processor 61)  is configured to determine voice silence (non-voice or unvoiced) when the average power (entropy-energy square root of the speech signal ) for each sub-band signal of the group of sub-band signals is below an average silence signal level (preset threshold) ([0122] Specifically, after determining that the speech signal is an unvoiced frame if the spectral entropy-energy square root of the speech signal is less than the first preset threshold, the processor 61 may further execute: determining that speech ends if there are no two adjacent voiced frames in the consecutive R frames of speech signals. [0123] Specifically, after determining the energy and the spectral entropy of the frame of speech signal, the processor 61 may further execute: discarding the speech signal if the energy of the speech signal is greater than a third preset threshold; or discarding the speech signal if the energy of the speech signal is less than a fourth preset threshold.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Christoph et al. in view of Verbeke et al. further in view of Savant to include the teaching of LIU et al. in order to effectively detecting speech and non-speech signal.

Regarding Claim 12: The audio device of claim 10, wherein the silence detector is configured to set an expansion threshold of the multi-band expander for each of the sub-band signals of the group of sub- band signals to a common silence threshold when voice silence is determined (See rejection of claim 11).

Regarding Claim 13: The audio device of claim 10, further comprising an instantaneous power detector, wherein the silence detector is connected with the average power detector and the instantaneous power detector, and wherein the instantaneous power detector is configured to determine an instantaneous power of the voice input signal (See rejection of claim 11).

Regarding Claim 14:  The audio device of claim 13, wherein the silence detector is configured to release control of the multi-band audio expander when the instantaneous power of the voice input signal exceeds an instantaneous silence signal level (See rejection of claim 11 and based on LIU teaching of claim 11, discarding the speech signal if the energy of the speech signal is greater than a third preset threshold and is inherently release control of the multi-band audio expander for modifying the signal.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record, Avendano et al.(US 2010/0094643 A1) teach: [0029] The grouping sub-module 202 may be configured to group the plurality of frequency sub-band signals into two or more groups. In exemplary embodiments, the frequency sub-band signals embodied within each group include frequency sub-band signals from adjacent frequency bands. In some embodiments, the groups may overlap. That is, one or more frequency sub-band signals may be included in more than one group in some embodiments. In other embodiments, the groups do not overlap. The number of groups designated by the grouping sub-module 202 may be optimized based on computational complexity, signal quality, and other considerations. Furthermore, the number of frequency sub-bands included in each group may vary from group to group or be the same for each group. [0030] The delay sub-module 204 may be configured to apply a delay function to at least one of the two or more groups. The delay function may determine a period of time to delay each frequency sub-band signal included in the two or more groups. In exemplary embodiments, the delay function is applied to realign group delays of the frequency sub-band signals in at least one of the two or more groups. The delay function may be based, at least in part, on a psychoacoustic model. Generally speaking, psychoacoustic models treat subjective or psychological aspects of acoustic phenomena, such as perception of phase shift in audio signals and sensitivity of a human ear. Additionally, the delay function may be defined using a delay table, as further described in connection with FIG. 3. [0031] The adjustment sub-module 206 may be configured to adjust one or more of a phase or amplitude of the frequency sub-band signals. In exemplary embodiments, these adjustments may minimize ripples, such as in a transfer function, produced during reconstruction. The phase and amplitude may be derived for any sample by the adjustment sub-module 206.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656